


110 HR 1320 IH: Interference Protection for Existing

U.S. House of Representatives
2007-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1320
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2007
			Mr. Rush introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To protect important existing television band devices in
		  the unassigned, non-licensed television channels from harmful interference from
		  new devices.
	
	
		1.Short titleThis Act may be cited as the
			 Interference Protection for Existing
			 Television Band Devices Act of 2007.
		2.FindingsThe Congress finds the following:
			(1)The television
			 spectrum is home not only to broadcasting, but also to other existing devices,
			 including wireless microphones. These other existing devices provide important
			 services to the entertainment, religious, news, sports, business, governmental,
			 public safety, and other industries and enable their content delivery to
			 consumers.
			(2)There is spectrum
			 available on unassigned, non-licensed television channels which potentially can
			 support new devices.
			(3)Introducing these
			 new devices without adequate safeguards would cause harmful interference to
			 other existing television band devices already operating on the unassigned,
			 non-licensed television channels.
			(4)Existing
			 television band devices require protection from harmful interference to
			 preserve their important operations.
			3.Certified
			 unlicensed device use of unassigned television channels
			(a)Fixed device use
			 permittedSubject to the limitations and conditions set forth in
			 this section, the Commission shall permit fixed location, certified unlicensed
			 devices to use, on non-exclusive terms, unassigned, non-licensed television
			 broadcast channels between 54 megahertz and 698 megahertz in rural areas no
			 sooner than February 17, 2009.
			(b)Protection from
			 harmful interference requiredThe Commission shall protect
			 incumbent certified low-power auxiliary devices from harmful interference
			 by—
				(1)requiring
			 certification of unlicensed devices prior to permitting such devices to access
			 or use unassigned, non-licensed television broadcast channels between 54
			 megahertz and 698 megahertz in rural areas, and requiring, as part of the
			 certification, proof of successful completion of laboratory and field testing
			 by an independent laboratory demonstrating that unlicensed devices do not cause
			 harmful interference to incumbent certified low-power auxiliary devices;
				(2)prohibiting
			 certified unlicensed devices from operating on any television broadcast channel
			 between 54 megahertz and 698 megahertz that is already in use by an incumbent
			 certified low-power auxiliary device; and
				(3)considering
			 additional ways to protect incumbent certified low-power auxiliary devices from
			 harmful interference, such as reserving certain television broadcast channels
			 for exclusive use by incumbent certified low-power auxiliary devices.
				(c)Non-fixed
			 devicesThe Commission may consider permitting the operation of
			 non-fixed (personal/portable) location, certified unlicensed devices to use the
			 non-licensed television broadcast channels between 54 megahertz and 698
			 megahertz no sooner than 36 months after the Commission’s first approval of the
			 operation of a fixed location, certified unlicensed devices in the non-licensed
			 television broadcast channels under this section.
			(d)DefinitionsFor
			 the purposes of this section:
				(1)CommissionThe
			 term Commission means the Federal Communications
			 Commission.
				(2)Certified
			 unlicensed deviceThe term certified unlicensed
			 device means any unlicensed device certified under the Communications
			 Act of 1934 and satisfying the testing requirements of section 3(b)(1) of this
			 Act, whose primary purpose is to provide broadband service to rural
			 areas.
				(3)Incumbent
			 certified low-power auxiliary deviceThe term incumbent
			 certified low-power auxiliary device means any certified low-power
			 wireless microphone, personal wireless monitor, or other audio auxiliary
			 equipment operating on television broadcast channels between 54 megahertz and
			 698 megahertz, used for entertainment, religious, news gathering, governmental,
			 business, or personal consumer purposes to provide real-time, high-quality
			 audio transmissions over distances of approximately 100 meters.
				(4)Rural
			 areaThe term rural area means any rural service
			 area or rural statistical area, as defined by the Commission.
				
